Citation Nr: 1502275	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-20 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine prior to February 26, 2013, and in excess of 40 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for a left shoulder disability prior to February 26, 2013, and in excess of 20 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 10 percent for migraines prior to May 17, 2010, and in excess of 30 percent thereafter.

4.  Entitlement to an initial compensable rating for a right knee disability prior to February 26, 2013, and in excess of 20 percent thereafter.

5.  Entitlement to an initial compensable rating for a left knee disability prior to February 26, 2013, and in excess of 30 percent thereafter. 

6.  Entitlement to an initial evaluation in excess of 10 percent for a bilateral hand disability.

7.  Entitlement to service connection for colpo, leep, cervical biopsies, and HVD.

8.  Entitlement to service connection for arthralgia.

9.  Entitlement to service connection for dyslipidemia.

10.  Entitlement to service connection for paresthesia of the upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1977 to July 2007, including Persian Gulf service in Southwest Asia.  Her awards include the Kuwait Liberation Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In her May 2010 and August 2012 substantive appeals, the Veteran requested a Board hearing.  A hearing was scheduled for May 14, 2014 but, as she has withdrawn the issues on appeal, her hearing request is deemed withdrawn.


FINDING OF FACT

On April 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, that a withdrawal of the entire appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In this case, the Veteran has withdrawn this appeal via an April 2014 statement, which was confirmed by her accredited representative in a December 2014 statement.  Hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


